DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s remark/arguments made in an amendment filed on 06/03/2022.
Claims 1-14 are pending and have been examined.

Non-Compliant under 37 CFR 1.121 c
The amendment filed on 06/03/2022 is non-compliant under 37 CFR 1.121 c for not providing the correct status of every claim.
	In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). The non-compliant amendment has been entered and considered, however, all future amendments must comply with 37 CFR 1.121.
	A restriction has been filed with the non-final office action. A telephone call was made on 2/14/2022 to request an oral election to the restriction requirement. Mr. Benjamin King returned the phone call on 2/21/2022 and elected the species A (claims 1-14), without traverse. 
	The applicant has submitted an amendment, and claims 15-20 are amended. Claims 15-20 should be indicated as (withdrawn) because species A (claims 1-14) was elected. Therefore, claims 1-14 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
35 U.S.C. § 112:
	
	The amended claims do not overcome the 35 U.S.C. § 112(b) rejections. The applicant is advised to refer to in the 35 U.S.C. § 112 section for detailed information.

35 U.S.C. § 101:
	Regarding the 35 U.S.C. § 101 rejection, the applicant contends that the amended claims have integrated the claimed invention into a practical application. The examiner agrees with the applicant, and the 35 U.S.C. § 101 rejection has been withdrawn. 
	The applicant further contends that none of the cited references discloses setting tail identifiers and using lock blocks. The examiner respectfully disagrees. 
	The primary reference, Leonard, discloses using lock blocks to lock a reading/writing process on a blockchain (see paragraph [0054]; paragraph [0066]; paragraph [0069]; paragraphs [0076]-[0077]; and paragraphs [0099]-[0100]). 
	The second reference, Sundrani, discloses tracking the last block via a last entry pointer and removing a block by updating an identifier to a different block (see Figs. 3-4; paragraphs [0031]-[0032]; paragraphs [0036]-[0037]; and paragraph [0047]).
	The third reference, Yan, discloses removing a block from a blockchain by adjusting the pointers without invalidating the hash chain (see pages 2-3 and pages 6-7.)




35 U.S.C. § 103:
	The applicant contends that the cited references do not disclose removing data by setting the tail block identifier of the hash chain to previous block on the hash chain. The examiner respectfully disagrees.
	The primary reference, Leonard, discloses a blockchain storing transactions associated with bid, offer, and/or financial events. The portions of the blockchain can be locked via locking contracts (see paragraph [0054]; paragraph [0066]; paragraph [0069]; paragraphs [0076]-[0077]; and paragraphs [0099]-[0100]).
	The second reference, Sundrani, discloses tracking the last block by the tail block identifier (see Figs. 3-4; paragraphs [0031]-[0032]; and paragraphs [0036]-[0037]). Sundrani does discloses removing a data block by updating an stored block identifier to a different block (see paragraph [0047]).
One of ordinary skill knows that a blockchain is a chain of data blocks that links to each other by including the previous block identifier/hash. Leonard discloses a blockchain for storing blocks of transactions. Sundrani discloses a way of identifying the last block via a tail identifier and removing a block by setting an identifier to another block. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonard, to incorporate with the teachings of Sundrani, and to store a tail block identifier of a hash chain and remove a block by setting the tail block identifier to another block, so that the last block of the hash chain can be traced and that the mechanisms for adding, deleting, consolidating and splitting blocks can be performed.
The third reference, Yan, discloses removing the block(s) from a blockchain by adjusting the identifier/pointer without invalidating the hash chain (see pages 2-3 and pages 6-7). The applicant contends that the “deleted block” is not removed from the transaction chain by citing “the parameter block and the unremoved block in the transaction chain from an optimization chain.” The examiner respectfully disagrees. Yan states “a deleting unit, configured to delete the N blocks in the transaction chain; a first storage unit, configured to store the parameter block, wherein the parameter block and the unremoved block in the transaction chain form an optimization chain” (page 4). The unremoved block means the remaining block after the N blocks are deleted. After the N blocks are deleted from the transaction chain, a parameter block and not-been-deleted blocks form an optimization chain. This means that the optimization chain only comprises the not-been-deleted block and the parameter block.
Leonard discloses a blockchain for storing blocks of transactions. Sundrani discloses a way of identifying the last block via a tail identifier and removing a block by setting an identifier to another block. Yan discloses removing a block by updating the identifiers/pointers without invalidating the blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Leonard and Sundrani, to incorporate with the teachings of Yan, and to remove a block from an immutable hash chain by adjusting the pointers, so that the transaction data can be removed from the hash chain without invalidating the hash chain. This feature makes the system more flexible.
	The applicant further contents that the cited references do not disclose locking access to the hash chain in response to appending the lock block; or unlocking access to the hash chain in response to appending an unlock block of the transaction to the hash chain. The examiner respectfully disagrees.	Leonard discloses a blockchain system that stores all of events. One of ordinary skill knows that storing an event in the blockchain means appending a block that includes a transaction associated with the event in the blockchain. Leonard further discloses locking and unlocking the blocks on the blockchain. Some of the blocks of the blockchain will be locked from access when the bid/offer events are stored in the blockchain and these locked blocks will be unlocked when a matching offer has been accepted (see paragraph [0018] and paragraph [0054]). By the broadest reasonable interpretation, one of these bit/offer blocks could act as a lock block to lock all of the entered bit/offer events from access. Accepting a matched offer is an event and should be recorded on the blockchain. The block associated with the accepting event could act as an unlock block.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims 1 and 8 recite “wherein storing the transaction data comprises: appending a lock block to the hash chain, wherein appending the lock block comprises setting a tail block identifier of the hash chain from a preceding tail block of a preceding transaction to the lock block, appending a data block to the hash chain, wherein appending the data block comprises setting the tail block identifier of the hash chain to the data block.” It is unclear what the lock block and the data block comprise. Is the transaction data included in the data block? 
Claims 1 and  recite “processing the hash chain to remove the transaction data from the transaction without invalidating the hash chain by setting the tail block identifier of the hash chain to a previous block on the hash chain that was appended to the hash chain prior to the data block.” First, it is unclear whether the transaction data is included in the data block. Second, the manner of removing the transaction data from the transaction is unclear. Does “remove the transaction data from the transaction” mean removing the data block that comprises the transaction data of the transaction from the hash chain?
Claims 1 and 8 recite “wherein appending the lock block comprises setting a tail block identifier of the hash chain from a preceding tail block of a preceding transaction to the lock block … setting the tail block identifier of the hash chain to the data block; setting the tail block identifier of the hash chain to a previous block on the hash chain that was appended to the hash chain prior to the data block  … setting the tail block identifier of the hash chain to the updated data block,” and claims 4 and 11 recite “setting the tail block identifier to the preceding tail block to remove the lock block.” The manner of setting a tail block identifier of the hash chain is unclear. It is unclear where the tail block identifier is stored, in a block of the hash chain or off the hash chain.
Dependent claims 2-7 and 9-14 are rejected because they depend on the rejected independent claims 1 and 8, respectively.
Claims 7 and 14 recite “present the account balance chain and the account activity chain updated with the account balance chain transaction and the account activity chain transaction.” The manner of presenting the account balance chain and the account activity chain is unclear. In other words, it is unclear how to present the account balance chain and the account activity chain. Does “present the account balance chain and the account activity chain” mean presenting all of the blocks in these two hash chains, or only the transaction data in the hash chains?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1).
Claims 1 and 8:
Leonard discloses the following:
a.	a processor; a memory coupled to the processor; the memory comprising an application, wherein the application executes on the processor and is configured for. (See Fig. 9 and paragraphs [0108]-[0113].)
b.	processing a hash chain (i.e., a blockchain-based distributed ledger) to store transaction data of a transaction of the hash chain), wherein changing hash chain data within the hash chain invalidates the hash chain, wherein storing the transaction data comprises. (See paragraph [0010]; paragraphs [0025]-[0030]; Fig. 2; paragraphs [0054]-[0055], “[i]n the backend, the bid platform 100 can be operating as a blockchain-based distributed ledger 216 [FIG. 2]. The ledger stores individual user/customer profiles, merchant profiles, information about requests and bids, and session data. Data sets may be individually stored as blocks on the distributed ledger 216. The distributed ledger 216 stores bid events, offer events and financing events for automated notification and matching”; and paragraph [0076], “[t]he distributed ledger network 520 can be used for securely logging the bid events and offer events, ensuring that the bid session cannot be tampered with by participants. The distributed ledger network 520 is used to securely store the successful offer events and purchase transactions, which have been accepted by the customer.” One of ordinary skill in the art knows that a blockchain is a type of hash chain, and that the blocks are linked by storing a previous block’s hash in a block. Changing block data within the blockchain invalidates the blockchain.)
c.	appending a lock block to the hash chain, and appending a data block to the hash chain. (See paragraph [0054], “[i]n some embodiments, the bid platform 100 has a blockchain architecture, including the ability to read-lock blocks so a merchant system can ensure accurate bid information is being used when entering or updating a bid, and unlocking the block once the merchant has completed any related writing of offer smart contracts to the distributed ledger 216. The bid platform 100 can lock bid events and offer events until the expiration of a time period or a matching offer has been accepted. The bid platform 100 can lock finance request events and finance bid events until the expiration of a time period or a matching finance bid has been accepted”; paragraph [0066], “[b]id platform 100 can lock portions of the distributed ledger during the bid session. The bid session can be associated with an active time period or expiry time”; paragraph [0069], “[t]he blocks [or entries] record events corresponding to bids, offers, and purchase transactions. The distributed ledger 216 generates read-lock blocks so a merchant can ensure accurate bid or offer information is being used when entering or updating an offer. The distributed ledger 216 is configured to unlock the block once the merchant has completed any related writing of offers to the ledger. The distributed ledger 216 can be a block chain, for example. Blocks can also refer to entries of the distributed ledger 216”; paragraphs [0076]-[0077]; and paragraphs [0099]-[0100], “[i]n order to ensure design modularity, and reusability, a formal locking proxy contract can be implemented by the bid platform 100. In some embodiments, the bid platform 100 provides a Read/Write locked contract implementation, which maintains two new fields: readers and writers to keep track of the currently active readers and writers.”)
d.	processing the hash chain to append an updated data block to the hash chain to update the transaction with updated transaction data. (See paragraph [0016], “records the bid smart contract on a distributed ledger as a bid event … add the offer smart contract to the distributed ledger as an offer event … and store a purchase event on the distributed ledger,” and paragraphs [0052]-[0053].)
Leonard does not explicitly disclose the following:
a tail block identifier;
setting the block identifier of the hash chain from a preceding tail block of a preceding transaction to the lock block, setting the tail block identifier of the hash chain to the data block; and
processing the hash chain to remove the transaction data from the transaction without invalidating the hash chain by setting the tail block identifier of the hash chain to a previous block on the hash chain that was appended to the hash chain prior to the data block.
However, Sundrani discloses the following:
a.	a tail block identifier (i.e., last entry pointer), and setting the block identifier of a chain of blocks from a preceding block tail block to a current tail block. (See Figs. 3-4; paragraphs [0031]-[0032], “[t]he SBBM list 300 may also include a last entry pointer 304 pointing to the last bad block entry 100 in a linked list of bad block entries 100…. The firmware may then create 406 a last bad block entry 100, and populate the last entry pointer 304 of the SBBM list 300 with a pointer to the last bad block entry 100”; and paragraphs [0036]-[0037], “[t]he firmware may then modify 702 the next entry pointer 106 of the bad block entry 100 identified by the last entry pointer 304 in the SBBM list 300 to point to the new bad block entry 100. Finally, the firmware may modify 704 the last entry pointer 304 of the SBBM list 300 to point to the new bad block entry 100. The process then ends 520.”)
b.	processing a chain of blocks to remove the data block from the chain of the block by updating a identifier (i.e., a pointer) to a different block. (See paragraph [0047], “[i]f the write operation did not end within the sequence of the next greater bad block entry, the firmware may delete 1116 the next greater bad block entry by modifying the next entry pointer 106 of the next lesser bad block entry to point to the bad block entry 100 identified by the next entry pointer 106 of the next greater bad block entry.”)
One of ordinary skill knows that a blockchain is a chain of data blocks that links to each other by including the previous block identifier/hash. Leonard discloses a blockchain for storing blocks of transactions. Sundrani discloses a way of identifying the last block via a tail identifier and removing a block by setting an identifier to another block. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonard, to incorporate with the teachings of Sundrani, to store the tail block identifier of a hash chain and remove a block by setting the tail block identifier to another block, so that the last block of the hash chain can be traced and that the mechanisms for adding, deleting, consolidating and splitting blocks can be performed.
The combination of Leonard and Sundrani discloses the claimed invention but does not explicitly disclose removing a block from a hash chain without invalidating the hash chain.
Yan discloses removing a block from a hash chain (i.e., a blockchain) by adjusting the pointers without invalidating the hash chain. (See page 2-3 and pages 6-7, “[f]or example, in the transaction chain, the deleted N blocks are the i-th block to the j-th block, and the head pointer points to the i-1th block in the transaction chain, and the j+1 is pointed to by the tail pointer. Here, the head pointer and the tail pointer may be block identifiers for executing corresponding blocks, and/or a storage address or the like may uniquely identify the block or the location of the block in the link chain.”)
Leonard discloses a blockchain for storing blocks of transactions. Sundrani discloses a way of identifying the last block via a tail identifier and removing a block by setting an identifier to another block. Yan discloses removing a block by updating the identifiers/pointers without invalidating the blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Leonard and Sundrani, to incorporate with the teachings of Yan, and to remove a block from an immutable hash chain by adjusting the pointers, so that the transaction data can be removed from the hash chain without invalidating the hash chain. This feature makes the system more flexible.

Claims 4 and 11:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard discloses the lock block in the hash chain. (See paragraph [0054]; paragraph [0066]; paragraph [0069]; paragraphs [0076]-[0077]; and paragraphs [0099]-[0100].)
Sundrani discloses the tail block identifier and setting an identifier (i.e., a pointer) to a different block to remove a block. (See Figs. 3-4; paragraphs [0031]-[0032]; paragraphs [0036]-[0037]; and paragraph [0047].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonard, to incorporate with the teachings of Sundrani, and to store the tail block identifier of a hash chain and remove a block from a hash chain by setting the tail block identifier to a preceding tail block, so that the last block of the hash chain can be traced and that the mechanisms for adding, deleting, consolidating and splitting blocks can be performed.

Claims 5 and 12:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard further discloses locking access to the hash chain in response to appending the lock block; and unlocking access to the hash chain in response to appending an unlock block of the transaction to the hash chain. (See paragraph [0018]; paragraph [0054]; paragraph [0066]; and paragraph [0069].)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1) and Acuña-Rohter et al. (US 20160328796 A1).
Claims 2 and 9:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard discloses accessing transactions. (See [0061] and [0090].)
None of Leonard, Sundrani, and Yan explicitly discloses denying read access to the transaction in response to a read request that does not include a transaction identifier of the transaction.
However, Acuña-Rohter discloses denying a request to the transaction in response to a request that does not include a valid identifier. (See paragraph [0119].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Leonard, Sundrani, and Yan, to incorporate with the teachings of Acuña-Rohter, and to deny the access request if the request does not include a valid transaction identifier, so that the system can identify the error before processing the request.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1) and Patel et al. (US 20220029792 A1).
Claims 3 and 10:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard discloses accessing transactions. (See [0061] and [0090].)
None of Leonard, Sundrani, and Yan explicitly discloses transmitting the transaction data in response to a read request that includes a transaction identifier of the transaction, the transaction identifier generated by a mitigator program that received the read request.
However, Patel discloses transmitting the transaction data in response to a read request that includes a transaction identifier of the transaction, the transaction identifier generated by the server that received the read request. (See paragraph [0046] and paragraph [0105].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Leonard, Sundrani, and Yan, to incorporate with the teachings of Patel, and to transmit the transaction data based on a transaction identifier in a read request, so that the users can obtain the transaction data associated with the transaction identifier by sending the read request.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1) and Riegel (US 20150193265 A1).
Claims 6 and 13:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
None of Leonard, Sundrani, and Yan explicitly discloses pushing a transaction identifier of a nested transaction onto a stack of transaction identifiers, the nested transaction nested within the transaction.
However, Riegel discloses storing a transaction identifier of a nested transaction, the nested transaction nested within the transaction. (See paragraphs [0024]-[0027].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leonard, Sundrani, and Yan, to incorporate with the teachings of Riegel, and to store a transaction identifier of a nested transaction, so that the system can monitor the nested transactions.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1) and Mahmood et al. (US 20200177386 A1).
Claims 7 and 14:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard discloses locking the hash chain by appending the lock block, the hash chain being an account balance and/or account activity chain, to prevent access to the account balance and/or account activity chain while the account balance and/or account activity chain is updated; appending the transaction as an account balance and/or account activity chain transaction to the account balance and/or account activity chain, the account activity transaction corresponding to the account balance transaction; unlocking the account balance and/or account activity chain; and presenting the account balance and/or account activity chain updated with the account balance and/or account activity chain transaction. (See paragraph [0018]; paragraphs [0052]-[0055]; paragraph [0066]; paragraph [0069]; paragraphs [0072]-[0077].)
None of Leonard, Sundrani, and Yan explicitly discloses a second hash chain.
However, Mahmood discloses a second blockchain for different type of transactions. (See paragraph [0131].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leonard, Sundrani, and Yan, to incorporate with the teachings of Mahmood, and to utilize two hash chains for two different types of transactions, so that the different types of transactions can be stored in a corresponding hash chain, and that the user can access one or more respective blockchain based on the type of transactions.
Claims 7 and 14 recite “lock an account activity chain by appending a second lock block to the account activity chain … append an account activity chain transaction to the account activity chain … unlock the account activity chain … present the account activity chain.” Leonard discloses a blockchain ledger storing financial information, such as account and account activity information. Although Leonard does not disclose a separate hash chain for account activity, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Ramatchandirane et al. (US 10185595 B1) disclose a hash chain with a start block and an end block.
YANG (CN 109828847 A) discloses broadcasting a lock block to a blockchain to control the target item in the locked state.

THIS ACTION IS MADE FINAL. The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685